Citation Nr: 1124521	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  08-31 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In May 2010, the Veteran testified before the undersigned via video conference from the RO.  In June 2010, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Peripheral neuropathy of the left lower extremity is moderate in degree.

2.  Peripheral neuropathy of the right lower extremity is moderate in degree.

3.  The Veteran has moderate impairment of the left ulnar nerve.  

4.  The Veteran has moderate impairment of the right median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2010).

2.  The criteria for a disability rating of 20 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8521 (2010).

3.  The criteria for a disability rating of 20 percent for peripheral neuropathy of the left upper extremity (ulnar nerve) have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, Diagnostic Code 8516 (2010).

4.  The criteria for a disability rating of 30 percent for peripheral neuropathy if the right upper extremity (median nerve) have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8515 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in November 2007 and June 2008 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  As such, these letters satisfied VA's duty to notify.  The claims were readjudicated in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

As to the duty to assist, and in accordance with the Board's June 2010 remand, the RO has obtained the Veteran's VA treatment records and afforded him VA examinations in December 2007, April/May 2009, and July 2010.  These examinations are adequate as they contain detailed and relevant findings concerning the Veteran's disabilities, as well as his subjective complaints.  Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

In February 2007, the Veteran was afforded a VA Diabetes Mellitus examination.  At that time, he reported that his left foot would go numb after walking 10-15 minutes or a mile.  It had been getting worse.  It was noted that the Veteran had peripheral neuropathy and the current symptoms were paresthesias and loss of sensation.  Physical examination of the upper extremities was normal.  Physical examination of the lower extremities revealed absent hair and decreased pedis and posterior tibial pulses.  Light touch was present on the left foot and lower leg, but diminished when compared to the right side.  Vibration was also present, but diminished at the great toe as compared to the ankle and knee, and as compared to the right side.  On both lower extremities, there was no motor loss.  Motor nerve conduction, sensory conduction, and EMG testing was performed which revealed electrophysiological evidence of a medial neuropathy bilaterally, worse on the right, as well as an ulnar neuropathy on the left side.  There was evidence of polyneuropathy.  The examiner indicated that the Veteran's peripheral neuropathy was mild and there was only mild impairment with regard to shopping, exercise, and recreation.  There was no impairment as to traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

In May, July, and August 2007, the Veteran reported that he had numbness on the bottom of his left foot when he stood too long.  In November 2007, it was noted that the Veteran had intermittent numbness of the left foot as well as bilateral burning pain.  Nerve conduction studies and electromyography (EMG) showed electrophysiological evidence of a median neuropathy bilaterally, worse on the right, and ulnar neuropathy on the left side.  The studies showed that there was polyneuropathy of both lower extremities.  



In December 2007, the Veteran was afforded VA examinations.  At that time, he related that his peripheral neuropathy had worsened.  His feet would go numb after walking 30-40 minutes.  He also reported that he had burning on the bottom of his feet.  The Veteran stated that he had started to wear wrist splints at night for carpal tunnel syndrome (CTS) of the wrists with good results.  He indicated that his right wrist was worse than the left.  He believed that his grip strength was decreased bilaterally since the previous February because he had dropped things.  The physical examination revealed peripheral neuropathy with paresthesias, loss of sensation, and pain in the hands and feet.  The upper extremities were normal on objective examination.  The lower extremities exhibited absent hair and decreased pedis and posterior tibial pulses.  On both lower extremities, there was no motor loss.  There was decreased light touch and vibration sensation on the left as compared to the right lower extremity.  The examiner indicated that the Veteran had mild peripheral neuropathy for which he was taking medication.  There was mild impairment with regard to chores, shopping, exercise, and recreation.  There was no impairment as to traveling, feeding, bathing, dressing, toileting, grooming, or driving.  

March 2008 records showed that the Veteran had intermittent pain and numbness of the left foot.  His symptoms had improved with medication, but then had increased due to poorly controlled diabetes.  The Veteran continued to report the same symptoms.  

In April and May 2009, the Veteran was afforded VA examinations.  The Veteran's complaints were consistent with the prior examinations with the addition of having dysesthesia.  The examinations findings were also the same, only dorsalis pedis pulse of both sides was currently normal.  The examiner noted that the peripheral polyneuropathy was still mild, but had worsened in the lower extremities.  The impairment of functioning was now moderate for chores, shopping, exercise, and recreation.  There was mild impairment for dressing.  There was no impairment as to traveling, feeding, bathing, toileting, grooming, or driving.  On the later examination, the examiner indicated that there was some decreased sensation in the palm of the right hand as well as the fingers which decreased his manual dexterity and made it difficult for him to button his clothes and perform fine motor skills (he is right hand dominant).  With regard to the lower extremities, the feelings of burning and numbness were present and the Veteran had obtained a cane to help with balance.  Nerve conduction testing showed worsening.  The sensory nerve conduction was completely absent from the right sural nerve.  Both tibial nerve F waves were normal before and were now prolonged.  The examiner indicated that there was moderate impairment on chores, exercise, and recreation; mild impairment on shopping and dressing; and recreation was prevented.  There was no impairment in other areas.  

February 2010 nerve conduction studies and EMG revealed electrophysiological evidence of a median neuropathy bilaterally, worse on the right as well as ulnar neuropathy on the left side.  With regard to the lower extremities, there was polyneuropathy.  

In July 2010, the Veteran was afforded a VA examination.  At that time, he reported that he had burning on the soles of both feet.  Paresthesias would start in the ankle and go up to the knees and sometimes to the thighs.  The Veteran stated that he accommodated for his dysethesias by using a cane and being careful.  Reflexes, sensory, nerve and EMG testing was performed.  In the right lower extremity, there was decreased vibration which was not felt on the foot, but on the medial malleolus.  Pain/pinprick was decreased.  It was absent on the plantar surface of the foot, medial dorsal foot, and was decreased on the lateral dorsal foot.  There was dysesthesias.  On the left side, there was decreased vibration which was not felt on the foot, but on the medial malleolus.  Pain/pinprick was decreased.  It was absent on dorsum and plantar surfaces of the foot.  There was dysethesias.  Lower extremity motor function was decreased on both sides on hip flexion and extension as well as knee flexion. 

In the upper extremities, the findings were normal and there was no dysethesias.  Motor examination in the left upper extremity was decreased on finger flexion, finger abduction, and thumb opposition; it was normal in other actions.  On the right side, motor function was decreased in wrist flexion; it was normal in other actions.  



The examiner concluded that the Veteran had polyneuropathy; right median nerve neuropathy of the wrist, secondary to the polyneuropathy; and left ulnar neuropathy secondary to the polyneuropathy.  There was no electrophysiological evidence of a left median or a right ulnar neuropathy.  The examiner indicated that it was painful for the Veteran to stand or work for very long.  It decreased his manual dexterity.  Gripping was very difficult for him.  It caused him decreased concentration, problems with lifting and carrying, lack of stamina, decreased strength, and lower extremity pain.  It prevented sports, moderately impaired his ability to perform chores, shopping, exercise, and recreation; mildly impaired his ability to dress; and did not impair other areas.  

The nerve studies were abnormal.  There was electrophysiological evidence of a polyneuropathy; there was electrophysiological evidence of a right median neuropathy at the wrist, likely secondary to polyneuropathy; there was electrophysiological evidence of a left ulnar neuropathy, likely secondary to his polyneuropathy; there was no electrophysiological evidence of a left median or right ulnar neuropathy.

The diagnoses were peripheral polyneuropathy of the lower extremities, moderate in degree; peripheral polyneuropathy in the upper extremities, moderate in the right median and left ulnar nerves; neuropathy in the remaining upper extremities was mild.  


Lower Extremities

The Veteran has been assigned a 10 percent rating for each lower extremity under Diagnostic Code 8521.  

Incomplete paralysis of the external popliteal (common peroneal) nerve will be rated as 10 percent disabling where mild, 20 percent disabling where moderate, and as 30 percent disabling where severe.  Complete paralysis of the external popliteal (common peroneal) nerve, with foot drop and slight droop of first phalanges of all toes, such that the foot cannot dorsiflex, extension (dorsal flexion) of proximal phalanges of toes is lost, abduction of foot is lost, adduction is weakened, and anesthesia covers entire dorsum of foot and toes will be rated as 40 percent disabling.  Neuritis and neuralgia of the external popliteal (common peroneal) nerve will be rated on the same basis.  Id.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124(a).

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124.

In this case, the Veteran has consistently reported having burning and numbness in his lower extremities.  His objective examinations have been basically consistent.  His disability has been characterized by a VA examiners as being mild, but then the later July 2010 examination characterized the disability level as moderate.  The  Board recognizes that some motor impairment was shown the most recent examination that was not previously noted; however, the most recent examination was the most thorough.  Due to the credible and consistent complaints of the Veteran, the Board finds that an overall moderate rating for each lower extremity is warranted and that degree of impairment has been present during the appeal period.  Accordingly, a 20 percent rating is warranted for each lower extremity.  However, the evidence does not support a finding of severe incomplete paralysis for either low extremity.  As noted, the Veteran's disability has been described, at worst, as moderate on examination.  This is supported by the objective findings, which reveal normal muscle tone, no muscle atrophy, and no imbalance or gait abnormality.   Reflex examination findings of the lower extremities have been 1+ and 2+.  Thus, a rating in excess of 20 percent is not warranted for either lower extremity.


Upper Extremities

Diagnostic Code 8515 provides the rating criteria for the median nerve.  Complete paralysis of the median nerve contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the place of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, inability to make a fist, and the index and middle finger remain extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb at the right angle to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  Complete paralysis is evaluated as 70 percent for the major limb, and 60 percent for the minor limb.  Severe paralysis warrants a 50 percent rating for the major limb and a 40 percent rating for the minor limb.  Moderate paralysis warrants a 30 percent rating for the major limb and a 20 percent rating for the minor limb.  Mild impairment warrants a 10 percent rating for both major and minor limb.  

Diagnostic Code 8516 provides the rating criteria for the ulnar nerve.  Complete paralysis of the ulnar nerve of the major upper extremity contemplates "griffin claw" deformity due to flexor contraction of the ring and little fingers, very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers, inability to spread the fingers (or reverse), inability to adduct the thumb; and weakened flexion of the wrist.  Complete paralysis is evaluated as 60 percent for the major limb, and 50 percent for the minor limb. Severe paralysis warrants a 40 percent rating for the major limb and a 30 percent rating for the minor limb.  Moderate paralysis warrants a 30 percent rating for the major limb and a 20 percent rating for the minor limb.  Mild impairment warrants a 10 percent rating for both major and minor limb.  



In a Note to the applicable rating codes, it is indicated that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  

The Veteran has been assigned a 10 percent for each of his upper extremities under Diagnostic Code 8515 (median nerve).  However, the examination findings indicate that it is primarily the median nerve in the right upper extremity that is affected and the ulnar nerve in the left upper extremity.  As the major involvement in the left upper extremity is the ulnar nerve, DC 8516 is more appropriate for that extremity.  The Board has also considered rating each arm under DC 8512 for the lower radicular group.  However, recent testing showed no electrophysiological evidence of left median or right ulnar neuropathy.  The Veteran has been shown to have moderate neuropathy in the right median and left ulnar nerves with no more than mild neuropathy in the remaining upper extremity nerves.  Therefore, the Board finds that it is appropriate to rate the right upper extremity under DC 8515 for paralysis of the median nerve (major involvement) and the left upper extremity under DC 8516 for paralysis of the ulnar nerve (major involvement).  Impairment of the remaining nerves of the upper extremities is not sufficient in extent to consider DC 8512.  

On the left side (minor), the Veteran has moderate ulnar nerve impairment which warrants a 20 percent rating.  On the right (major) side, the Veteran has moderate median nerve impairment which warrants a 30 percent rating.  

However, the evidence does not support a finding of severe incomplete paralysis of the median nerve of the right extremity or of severe incomplete paralysis of the ulnar nerve of the left upper extremity to warrant even higher ratings.  As noted, the Veteran's disabilities have been described, at worst, as moderate on examination.  This is supported by the objective findings, which reveal normal muscle tone and no muscle atrophy.  Reflex examination findings of the upper extremities have been 1+ and 2+, and motor examination findings were 4 and 5.  Thus, rating in excess of 30 and 20 percent, respectively, are not warranted.



Accordingly, the Board finds that a rating of 30 percent under DC 8515 is warranted for the right upper extremity, and no higher, and a rating of 20 percent under DC 8516 is warranted for the left upper extremity, and no higher.  


Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's peripheral neuropathy of the upper and lower extremities are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe these disabilities.  Diagnostic Codes 8521, 8515 and 8516 contemplate the Veteran's symptoms, i.e., incomplete paralysis of nerve 


groups.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

A 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A 20 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A 30 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the informal hearing presentation, the issue of entitlement to TDIU was raised.  This matter is a component of the claim s for higher ratings addressed above.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  As such, the proper remedy here is for the Board to remand, rather than refer (the representative requested a referral), the TDIU component of the increased rating issue to the agency of original jurisdiction (AOJ) for proper development and adjudication.

The AOJ should send the VCAA notice letter for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, any recent VA treatment records should be obtained and the Veteran should be afforded an appropriate VA examination.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Make arrangements to obtain the Veteran's treatment records from the Memphis VA treatment facility, dated since August 2010.

3. Then, schedule the Veteran for an appropriate VA examination.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination.

The examiner should also specifically comment on the effects of the Veteran's service-connected disabilities (i.e., diabetes mellitus with early diabetic nephropathy, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, erectile dysfunction, pseudofolliculitis barbae, and lichen simple chronicus of the lower extremities) on his occupational functioning.  In this regard, the examiner must comment on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All opinions must be supported by a clear rationale.

4.  After completion of the above, review the examination report.  If the requested examination does not include an adequate response to the specific opinion requested, the report must be returned to the examiner for corrective action.

5.  Finally, readjudicate the Veteran's TIDU claim. If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.  5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


